KELLY, Judge.
Darrin C. Dillon appeals from the summary denial of his motion to correct illegal sentence. Dillon claims that his sentence is illegal under this court’s decision in Tay*580lor v. State, 818 So.2d 544 (Fla. 2d DCA 2002).1 Dillon’s claim is facially insufficient as he does not claim that his date of offense is within the window created by Taylor. We therefore affirm without prejudice to Dillon’s filing a facially sufficient 3.800(a) motion.
SALCINES and STRINGER, JJ., Concur.

. Which held chapter 99-188, Laws of Florida, unconstitutional.